Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8, 12, 13, 15, 17, 18, 20, 21, 23, 24, 26, 29, 31, 33, 38, 39, 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-37 of copending Application No. 15/757541 in view of US patent 7653966 to Quinn (hereinafter Quinn). The copending application claims the slide member with coating, the slide bar with coating, and the coating generally.  The interaction between slide bar and slide member would be obvious in view of Quinn as the slide bar (track) and slide member (panel hanger) working together to suspend and move a panel was well known in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3, 8, 12, 13, 15, 17, 18, 20, 21, 23, 24, 26, 29, 31, 38, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 7653966 to Quinn (hereinafter Quinn) in view of US patent 3755053 to Suematsu (hereinafter Suematsu) and US patent 6855876 to Li (hereinafter Li) as motivated by US PG Pub 2011/0177987 to Lenting (hereinafter Lenting).
Regarding claims 1, 15, 17, 18, 20, 21, 23, 24, 26, the sliding screen system is shown in Quinn in figures 1-11 with a linear slide bar 26 having a slide surface coated with a first layer 90, wherein said first layer 90 in turn is at least partly coated with a composition coating to provide a slide layer 48 with lowered friction as further taught in columns 5 and 6, and at least one sliding member 28, wherein the linear slide bar 26 and the sliding member 28 are arranged in contact, whereby the interface between the slide layer 48 of the slide bar 26 and the sliding member 28 forms a linear plain bearing to allow for linear movement of the sliding member 28 along the longitudinal axis of the linear slide bar 26, the sliding member 28 being provided with a fastening arrangement (with 68 and 93) adapted for connection to a sliding screen 22 to allow for linear movement of the sliding screen 22 along the longitudinal axis of the linear slide bar 26, and wherein at least the part of said sliding member 28 being in contact with the slide layer 48 is made of a plastic (portion 50 of sliding member 28 is plastic as further taught in columns 5-6).
However, while Quinn shows a two layer system with 90 and 48, Quinn does not teach the materials being resin or lipophilic respectively.
A resin coating is taught in Suematsu with metal (columns 2-4) having a lacquer resin coating (columns 1-3) with the resin being acrylic or vinyl (columns 1-2 variety of resins) of a range of thicknesses (columns 5-6).

A lipophilic material is taught in Li with a lubricant layer of a polymer and fatty acid composition (columns 2-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sliding screen system of Quinn with the lipophilic material of Li because lipophilic materials were a known sliding or lubricating material, as shown in Li, and the selection of a known material for a known suitable purpose is obvious (see MPEP 2144.07 selection of known material obvious).
The combination of Quinn with the materials of Suematsu and Li is motivated by the teachings of Lenting in paragraphs [0001]-[0036] where the base material of two bodies sliding against each other can be provided with a first coating layer that is then provided with a second more liquid layer to reduce the friction between the sliding bodies.  As a goal of Quinn is facilitating sliding by the use of layers on top of the base material, the teaching of the two layer arrangement using materials that in combination assist in reducing friction as in paragraph [0012] of Lenting motivates the use of the specific materials of Suematsu and Li in a similar two layer arrangement to that shown in Quinn for the known advantage of multi-material friction lowering.
Regarding claim 3, while Quinn shows one sliding member 28 forming a linear plane bearing, the use of multiple slide members would be design choice duplication of parts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sliding screen system of Quinn, having the lacquer resin coating of Suematsu and the lipophilic material of Li motivated by the two material friction lowering of Lenting, with two sliding members because two 
Regarding claim 8, the linear slide bar 26 has two parallel slide layers 48 (left and right layers in figure 2 engaging different legs 54 of sliding member 28) on two separate longitudinal axes in Quinn.
Regarding claim 12, the linear slide bar 26 is aluminum as taught in column 4 of Quinn.
Regarding claim 13, the slide bar 26 is aluminum in Quinn and when provided with the lacquer resin of Suematsu the aluminum would be anodized.
Regarding claim 29, the portion 50 of sliding member 28 in contact with slide layer 48 is PVC as further taught in column 6 of Quinn.

Regarding claim 31, the sliding screen system is shown in Quinn in figures 1-11 with a linear slide bar 26 having a slide surface coated with a first layer 90, wherein said first layer 90 in turn is at least partly coated with a composition coating to provide a slide layer 48 with lowered friction as further taught in columns 5 and 6, and at least one sliding member 28, wherein the linear slide bar 26 and the sliding member 28 are arranged in contact, whereby the interface between the slide layer 48 of the slide bar 26 and the sliding member 28 forms a linear plain bearing to allow for linear movement of the sliding member 28 along the longitudinal axis of the linear slide bar 26, the sliding member 28 being provided with a fastening arrangement (with 68 and 93) adapted for connection to a sliding screen 22 to allow for linear movement of the sliding screen 22 along the longitudinal axis of the linear slide bar 26, and wherein at least the part of said sliding member 28 being in contact with the slide layer 48 is made of a plastic (portion 50 of sliding member 28 is plastic as further taught in columns 5-6), wherein the sliding member 28 is arranged to support the sliding screen 22 to allow for linear movement of the sliding screen along the longitudinal axis of the linear slide bar 26 and wherein the screen 22 is arranged hanging from the slide bar 26.

A resin coating is taught in Suematsu with metal (columns 2-4) having a lacquer resin coating (columns 1-3) with the resin being acrylic or vinyl (columns 1-2 variety of resins) of a range of thicknesses (columns 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sliding screen system of Quinn with the lacquer resin of Suematsu because lacquer resins were a known coating material, as shown in Suematsu, and the selection of a known material for a known suitable purpose is obvious (see MPEP 2144.07).
A lipophilic material is taught in Li with a lubricant layer of a polymer and fatty acid composition (columns 2-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sliding screen system of Quinn with the lipophilic material of Li because lipophilic materials were a known sliding or lubricating material, as shown in Li, and the selection of a known material for a known suitable purpose is obvious (see MPEP 2144.07 selection of known material obvious).
The combination of Quinn with the materials of Suematsu and Li is motivated by the teachings of Lenting in paragraphs [0001]-[0036] where the base material of two bodies sliding against each other can be provided with a first coating layer that is then provided with a second more liquid layer to reduce the friction between the sliding bodies.  As a goal of Quinn is facilitating sliding by the use of layers on top of the base material, the teaching of the two layer arrangement using materials that in combination assist in reducing friction as in paragraph [0012] of Lenting motivates the use of the specific materials of Suematsu and Li in a similar two layer arrangement to that shown in Quinn for the known advantage of multi-material friction lowering.


Regarding claims 38, 39, and 41, the sliding screen system is shown in Quinn in figures 1-11 with a sliding member 28 having a slide surface coated with a first layer 92, wherein said first layer 92 in turn is at least partly coated with a composition coating to provide a slide layer 50 with lowered friction as further taught in columns 5 and 6, and a linear slide bar 28, wherein the linear slide bar 26 and the sliding member 28 are arranged in contact, whereby the interface between the slide bar 26 and the sliding member 28 forms a linear plain bearing to allow for linear movement of the sliding member 28 along the longitudinal axis of the linear slide bar 26, the sliding member 28 being provided with a fastening arrangement (with 68 and 93) adapted for connection to a sliding screen 22 to allow for linear movement of the sliding screen 22 along the longitudinal axis of the linear slide bar 26, and wherein at least the part of said sliding member 28 being in contact with the slide layer 48 is made of a plastic (portion 50 of sliding member 28 is plastic as further taught in columns 5-6), wherein the sliding member 28 is arranged to support the sliding screen 22 to allow for linear movement of the sliding screen along the longitudinal axis of the linear slide bar 26 and wherein the screen 22 is arranged hanging from the slide bar 26, wherein the linear slide bar 26 is a plastic profile (is a profile and at least portion 48 is plastic) and forms a channel (between 84 and 42) for the slide member 28 to slide in and the sliding member 28 is aluminum or steel as taught in column 4.
However, while Quinn shows a two layer system with 90 and 48, Quinn does not teach the materials being resin or lipophilic respectively.
A resin coating is taught in Suematsu with metal (columns 2-4) having a lacquer resin coating (columns 1-3) with the resin being acrylic or vinyl (columns 1-2 variety of resins) of a range of thicknesses (columns 5-6).

A lipophilic material is taught in Li with a lubricant layer of a polymer and fatty acid composition (columns 2-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sliding screen system of Quinn with the lipophilic material of Li because lipophilic materials were a known sliding or lubricating material, as shown in Li, and the selection of a known material for a known suitable purpose is obvious (see MPEP 2144.07 selection of known material obvious).
The combination of Quinn with the materials of Suematsu and Li is motivated by the teachings of Lenting in paragraphs [0001]-[0036] where the base material of two bodies sliding against each other can be provided with a first coating layer that is then provided with a second more liquid layer to reduce the friction between the sliding bodies.  As a goal of Quinn is facilitating sliding by the use of layers on top of the base material, the teaching of the two layer arrangement using materials that in combination assist in reducing friction as in paragraph [0012] of Lenting motivates the use of the specific materials of Suematsu and Li in a similar two layer arrangement to that shown in Quinn for the known advantage of multi-material friction lowering.


Claims 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn, Suematsu, and Li as motivated by Lenting as applied to claim 1 above, and further in view of US PG Pub 2014/0208654 to Anderson (hereinafter Anderson).

Regarding claim 5, when provided with the sliding member shape of Anderson, the linear bar would have a mating shape (similar to that shown in Anderson) and thus would have grooves to engage the sliding member contact legs 118 and 120 and the slide layer 48 in Quinn is on the contact surface.
Regarding claim 6, the sliding member 28 has two points of contact in Quinn, however the points are larger.  Small contact points are shown in Anderson in figures 1-20 where sliding member 84 has runner legs 118 and 120 engaging over a sliding bar 82 at two contact point (ends of 118 and 120).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sliding screen system of Quinn, having the lacquer resin coating of Suematsu and the lipophilic material of Li motivated by the two material friction lowering of Lenting, with the sliding member shape of Anderson because a variety of sliding member shapes are already contemplated in Quinn in 4 and the shape of Anderson provides balanced support with minimal contact surfaces thereby reducing friction points.(see MPEP 2144.04 IV Section B change in shape obvious).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn, Suematsu, and Li as motivated by Lenting as applied to claim 31 above, and further in view of Anderson.
.

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.
In regards to applicant’s remarks directed to the double patenting rejection, examiner disagrees with applicant’s assertion that the claims are distinct as both include a slide coated with a lacquer of resin that in turn is at least partially coated by a lipophilic material.  The dependent claims include similar details of the material specifics.  The distinction between the broader slide of 15757541 and the sliding screen system of the present application is considered obvious type double patenting in view of Quinn as specific use of slide bars with coatings to assist sliding is shown in Quinn.  As such examiner maintains the double patenting rejection is proper.
In regards to applicant’s arguments directed to the 103 rejections of Quinn in view of Suematsu and Li, examiner disagrees with applicant’s interpretation of the rejection and the references and maintains that the reference when taken together do read over the present invention as currently claimed.  As detailed in the above rejection, the primary Quinn reference teaches a sliding screen system with a sliding bar having a base and a two layer coating on top of the base and a sliding member running along the sliding bar also having a base and a two layer coating on top of the base.  The two layers include a middle layer or layer coating the base (90 and 92 respectively) and an outer layer (48 and 50 
In regards to applicant’s arguments directed to the 103 rejection of Quinn, Suematsu, and Li in further view of Anderson, applicant argues both Anderson does not cure the deficiencies of the Quinn, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak